'fvj
       DOCKET No.
                                                                          JJ
                              Case 1:19-cr-00741-WHP Document 6 Filed 10/18/19 Page 1 of 1

                            ____._lC)--¼,-c/?==---_7_,__Lf_\-'----
                                                                                                             .
  ~ AusA           g,c.J,v,, c- l        Coop ec                           Dif 'S COUNS~ ~N"'~~~I.N!-1~~'-----
                                                                           &i'RETAINED    lid'fEDERAL DEFENDERS
       D _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                      0 DEFENDANT WAIVES PRETRIAL REPORT

       D Rule 5 ~ e 9 D Rule 5(c)(3) D Detention Hrg.                         DATE OF ARREST             I oe.rJI "I             •   VOL. SURR
                                                                              TIME OF ARREST     Q~                              )(ON WRIT
       D Other: - - - - - - - - - - - - - - -                                 TIME OF PRESENTMENT .) :               a4 4 ,,_,
                                                                                                                        v
                                                                    BAIL DISPOSITION
                                                                                0 SEE SEP. ORDER
    D DETENTION ON CONSENT W/0 PREJUDICE     0 DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
    D DETENTION HEARING SCHEDULED FOR:
    D AGREED CONDITIONS OF RELEASE       ---------
       •
      DEF. RELEASED ON OW!'[ JIBCOGNIZANCE             .       .
   ]($ Z..SD, 00 0 PRB Jij_          FRP   .   1
      SEClJREDBY$ -Z.J(}~O oo ~ROPERTY:                                .
      TRAVEL  RESTRICTED TO  SDNY!imNY /                     '
   ~                                    -------------------------
   ~TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPRG~AL OF PRETRIAL SERVICES
   ,SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

   '/!. PRETRIAL SUPERVISION:    D REGULAR D STRICT ){As DIRECTED BY PRETRIAL SERVICES
       0 DRUG TESTING/fREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
       0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

       D HOME INCARCERATION      D HOME DETENTION     D CURFEW    D ELECTRONIC MONITORING     GPS                                     X
       0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

       D DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
       0 bEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

       D DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
   J4    DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: Jv i.-,... ~ 0{
          ~ Jw         e~._. .t                                               ;
                                                        REMAINING CONDITIONS TO BE MET BY: lo/ i.. z _ I                                          i
       ADbrrlONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:                                                                            f
                                                                                                             t
           If~ f v-.::.iL..           ~i-.                                                                   l '-?
                hcv,~t.

                                                            '
                                                        't-#t   •

                                                        '
    D DEF. ARRAIGNED; PLEADS NOT GUILTY
    D DEF. wAIVES INDICTMENT                        .
                                                                \ (CONFERENCE BEFORE D.J. ON

   -,. SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL / \?r't. 1- (
                                                                                         I'          I       li
       For Rule 5{cX3) Cases: ·
       0 IDENTITY HEARING WAIVED                                          D DEFENDANT TO BE REMOVED
       0 PRELIMINARY HEARING IN SONY WAIVED                               D CONTROL DATE FOR REMOVAL: _ _ _ __


       PRELIMINARY HE                                                     D ON DEFENDANT'S CONSENT



                                                                                  u ~
       Mi!IE (original)- COURT FILE        £INK- U.S. ATTORNEY'S OFFICE        .YELI.illY - U S. MARSHAL         QE.Elili- PRETRIAL SERVICES AGENCY
       Rev' d 2016 1H - 2
